Dexter Dean Barber appeals a district court judgment that dismissed his civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l). Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. See Fed. R.App. P. 34(a).
Barber filed his complaint in the district court alleging that the two defendant prison accountants improperly took funds from his account after he was ordered to pay for repairs to fixtures following his prisoner disciplinary conviction for destruction of prison property. Plaintiff named defendants in unspecified capacities and sought injunctive relief. The district court dismissed the complaint sua sponte for failure to state a claim upon which relief can be granted. Plaintiff filed a timely notice of appeal.
On appeal, plaintiff reiterates his claim that money improperly was taken from his account and alleges that other property was taken from him as well. In addition, plaintiff has filed myriad motions for miscellaneous relief. Upon de novo review, see White v. McGinnis, 131 F.3d 593, 595 (6th Cir.1997); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997), we affirm the judgment for the reasons stated by the district court in its opinion filed February 29, 2000. Plaintiffs claim is barred by the doctrine announced in Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), overruled in part by Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986). See Copeland v. Machulis, 57 F.3d 476, 479 (6th Cir.1995).
Accordingly, plaintiffs pending motions are denied, and the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.